       Case 1:18-cv-08653-VEC-SDA Document 260 Filed 04/22/21 Page 1 of 2




                                                                         D. GEORGE SWEIGERT
                                                                          GENERAL DELIVERY
                                                                        NEVADA CITY, CA 95959


                                                                                   April 22nd, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: REQUEST DISCOVERY PROTECTIVE ORDER
     1:18-cv-08653-VEC-SDA

Ref:    (a) ECF document no. 239
        (b) ECF document no. 259

Your Honor,

1.      The Defendant has filed his Anti-SLAPP motion, ref: (a). Ref: (b) was issued because of
ref: (a). The amazing turnabout and subsequent impact to this case, caused by amendments to
New York’s Anti-SLAPP law, compels the undersigned to request a protective order for discovery
materials.
2.      Based on the dazzling change in course of the New York Anti-SLAPP law, coupled with
the Defendant’s complete lack of cooperation in discovery, the undersigned must humbly request
a protection order for all materials related to documents that demonstrate special damages.
3.      As the Defendant has missed the April 12, 2021 discovery deadline, he holds no special
sway in this matter. Further, as Mr. Goodman has placed his main social media property (the
“JASON GOODMAN” YouTube channel) in cold storage, by removing 2,333 videos from the
Internet, discovery of artifacts demonstrating defamation has effectively closed for the Plaintiff.
Perhaps, this social media property will be re-constituted out of cold storage after discovery closes
in this matter. This may be why the New York Anti-SLAPP law places a moratorium on all
discovery proceedings.
4.      Nonetheless, the bar to demonstrate defamation per se in open court is a lower threshold
than that allowed for special damages. In other words, the production of discovery records by the
Plaintiff to establish special damages will require the Plaintiff’ to divulge his contacts at various
civilian and government agencies.

                                                 1
      Case 1:18-cv-08653-VEC-SDA Document 260 Filed 04/22/21 Page 2 of 2




5.     Sensitive information concerning Plaintiff’s involvement with projects related to critical
cyber infrastructure, the program managers of said projects, the economic value of said protects,
etc. needs to be protected from the Anti-SLAPP “public participation” Defendant.
6.     Mr. Goodman has appeared on the Russian news affiliate, SPUTNIK, an estimated 33
times. Mr. Goodman claims to be life-long friends with Mr. Lee Stranahan, a full-time reporter
for Russian related social media outlets. This is also true for Mr. Charles Ortell, another permanent
guest of Mr. Goodman’s “public participation” social media channel, who has Russian
connections.
7.     Thus, when pleading special damages, with the accompanying discovery materials, the
Plaintiff should expect this Court to issue a protective order for those documents that lie within the
boundaries of special damages (described above).
                                                                                        Respectfully,



                                                                                   D. Geo. Sweigert
                                 CERTIFICATE OF SERVICE

The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the twenty second of
April (4/22), two thousand and twenty-one (2021).

 Clerk of the Court, Room 200                         Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov            truth@crowdsourcethetruth.org




                                                                         D. GEORGE SWEIGERT
                                                                             Pro Se Non-Attorney
                                                                          GENERAL DELIVERY
                                                                        NEVADA CITY, CA 95959




                                                  2
